    Case: 1:19-cv-00135 Document #: 23 Filed: 04/19/19 Page 1 of 5 PageID #:54




BRIAN S SINGER




                                                          (42 USC 1983)
City of Chicago

Seargent Michael Cooney




                             BRIAN S. SINGER
Case: 1:19-cv-00135 Document #: 23 Filed: 04/19/19 Page 2 of 5 PageID #:55



               Sargernt Michael Cooney #2227



  X                                        Chicago Police Department




             N/A at this time




                October 9, 2016                                        12:30                X

                                                                                CHICAGO

                                                                               COOK

                       308 W. EVERGREEN AVE, CHICAGO, IL




  X




 X
 X
        Inter Alia: Harassed and Discriminated against Plaintiff based on his Judaism and
        Disabilities all the while committing ongoing violations
Case: 1:19-cv-00135 Document #: 23 Filed: 04/19/19 Page 3 of 5 PageID #:56




                                       Plaintiff's Investigation Continues.
Plaintiff reserves the right to amend and add to there aspects of the City of Chicago and the Police
Officers or others involved in leading up to the October 2016 illegal and seizure, arrest false and
severe beating and hospitalization suffered by Plaintiff (knocked out in police station to head
clearing in hospital with permanent injuries) and other incidents stemming from defendant's
actions, omissions, malfeasance and (including false police reports which helped incite the CPD
officers where there in fact turned out to be no crime occurring), if and as needed.



  Kidnapping/Aggravated Unlawful Restraint/Criminal Trespass to Property




 X
Case: 1:19-cv-00135 Document #: 23 Filed: 04/19/19 Page 4 of 5 PageID #:57




 After being held for 48 hours, only with explanation that the Defendants needed to perform
 an investigation until Plaintiff was released from custody. Just before reaching the building
 exit, Plaintiff was stopped by Sgt Cooney and directed to stay as they had aditional questions.
 Plaintiff was then placed in arm and leg restraints at front desk.

 Now in arm and leg restraints, plaintiff was escorted to the back to answer additional
 questions. While walking in restraints plaintiff felt something push on the sole of his foot
 effectively tripping and causing plaintiff to fall to the ground, banging his knees, chest and
 head against the floor. Officers escorting plaintiff including named and soon to be named
 officers then fell on plaintiff and began striking plaintiff with their fists, elbows and boots in
 all areas including face, groin, abdomen and rectum.

 Plaintif was then transported and left at St. Bernard's hospital.




  Permanent injury to lumbar/cervical/left shoulder/Left Ankle:
  Hospital/Doctor bills in excess of $15,000 and climbing




                                                                 X
     Case: 1:19-cv-00135 Document #: 23 Filed: 04/19/19 Page 5 of 5 PageID #:58




               X




                              /s/ Brian S. Singer


                                                    BRIAN S. SINGER

                                   308 W. Evergreen Ave #1R

              CHICAGO                                     IL                 60610


                                     303     905-7636

                                                                      obsinc@gmail.com




                                                           X




      18CV4818, 2017L010274




INVESTIGATION CONTINUES/RIGHT TO AMEND TO ADD DEFENDANTS AND CLAIMS RESERVED
